Citation Nr: 1714193	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial evaluation for coronary artery disease (CAD), rated 30 percent prior to February 9, 2016, and 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2010 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the November 2010 decision, the RO granted service connection for CAD and assigned an initial rating of 30 percent, effective January 17, 2002.  In the August 2011 rating decision, the RO denied TDIU.  The Veteran timely appealed from both rating actions.

In a March 2016 rating decision, the RO increased the evaluation to 60 percent, effective February 9, 2016.  Because the Veteran is presumed to be seeking the maximum available benefit for a disability, the claim for a higher rating remains in appellate status.  See AB v. Brown, 6 Vet App 35, 38(1993).

This matter was previously before the Board in October 2015 and was remanded for further development. 


FINDINGS OF FACT

1.  Prior to February 9, 2016, the Veteran's CAD manifested with left ventricular dysfunction with an ejection fraction (LVEF) of 60-65 percent and without any acute congestive heart failure episodes.

2.  From February 9, 2016, the Veteran's CAD manifested with left ventricular dysfunction with an ejection fraction (LVEF) of 50-55 percent and without any acute congestive heart failure episodes.

3.  The symptoms that limit the Veteran's employability do not stem from the Veteran's service-connected CAD.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation for CAD, rated 30 percent prior to February 9, 2016, and rated 60 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  The appeal for higher ratings for CAD arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  A standard December 2010 letter satisfied the duty to notify provisions for TDIU. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA and private treatment records have been obtained.  Pursuant to the Board's October 2015, the RO obtained additional treatment records and associated them with the electronic claims file, and obtained a medical opinion from a VA physician.  Thus, there has been substantial compliance with the Board's remand directives.

VA medical opinions were provided in September 2010, January 2011, August 2013, and February 2016.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  VA's duty to assist has been met.  

Higher Rating

The Veteran seeks higher initial evaluations for CAD, which was rated at 30 percent before February 9, 2016, and rated at 60 percent thereafter.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016). 

When an appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for CAD was granted in a November 2010 rating decision.  The RO assigned an initial rating of 30 percent, effective January 17, 2002, under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  

Under DC 7005, a 30 percent rating is warranted if a workload between 5 and 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or if there is evidence of cardiac hypertrophy or dilatation.  A 60 percent rating is warranted if there had been more than one episode of acute congestive heart failure in the past year, or if a workload between 3 and 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or if there is left ventricular dysfunction with an ejection fraction of 30-50 percent.  A 100 percent rating is warranted if there is chronic congestive heart failure, or if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.  

Section 4.104 was revised effective September 6, 2006.  See 71 Fed. Reg. 52457 (September 6, 2006).  The revision effective in 2006 did not alter the criteria applicable to the instant case. 

VA medical records show treatment for a variety of health concerns, but do not reflect findings related to CAD that would result in a higher rating.  The records reflect the absence of any significant cardiac symptoms, including congestive heart failure, and show the Veteran had not seen a heart doctor since 2010.  These records further reveal that the Veteran had a stroke in 2003 and again in 2008 with significant resultant limitations.  There are no private treatment records available for the relevant appeal periods.

A September 2010 VA examination report indicates LVEF was 60-65 percent.  No history or evidence of congestive heart failure was noted.  METs testing was contraindicated as a result of the Veteran's stroke residuals and resultant limitations.  The examiner indicated that the ejection fraction was the best indicator of the Veteran's cardiac status.  The examiner indicated that the Veteran was disabled as a result of his two hypertensive strokes; his heart disease does not limit his activity.

A January 2011 VA examination report similarly indicates LVEF was 60-65 percent and no episodes of congestive heart failure.  The examiner noted that due to the Veteran's stroke residuals, an estimation of attainable METS would be inaccurate due to the limitations of his stroke residuals.  The examiner further indicated that the Veteran has a normal ejection fraction and this is the best indicator of his cardiac status.  The examiner opined that there were no effects on the Veteran's activities of daily living from CAD and his unemployability is related to nonservice-connected cerebral vascular accidents.

An August 2013 VA examination report shows the absence of congestive heart failure.  LVEF was 60-65 percent.  Interview-based MET testing was used because stress testing was contraindicated.  The examiner noted that the Veteran denies experiencing any symptoms with any level of physical activity.

The February 2016 VA examination report shows left ventricular ejection fraction was 50-55 percent and the Veteran had not experienced any congestive heart failure.  Interview-based MET testing was used as stress testing was contraindicated.  The examiner noted that the Veteran denies experiencing symptoms attributable to a cardiac condition with any level of physical activity.  

The Veteran's CAD disability does not meet the requirements for a rating in excess of 30 percent rating prior to February 9, 2016.  The evidence shows that the Veteran did not have any episode of acute congestive heart failures during the relevant appeal period.  All examinations also showed his left ventricular dysfunction manifested with an ejection fraction greater than 50 percent.  The ejection fraction was reported to be the best indicator of the Veteran's cardiac status.  Interview-based METs testing showed the Veteran denied any symptoms with any level of physical activity.  

The Veteran's CAD also does not meet the requirements for a rating in excess of 60 percent after February 9, 2016.  All of the competent medical evidence reveals that the Veteran did not suffer from any chronic congestive heart failure episodes and his left ventricular dysfunction manifested with an ejection fraction greater than 30 percent.  Interview-based METs testing showed the Veteran denied any symptoms with any level of physical activity and it was determined that the ejection fraction was the best indicator of the Veteran's cardiac status.  

As the criteria for higher ratings for CAD were not met prior to February 9, 2016, and have not been met for the appeal period since that time, higher ratings may not be assigned.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321 (b)(1) (2016).

The evidence shows that the Veteran's service-connected CAD primarily resulted in ejection fraction between 60 and 65 percent prior to February 9, 2016; and 50-55 percent after February 9, 2016; without evidence of congestive heart failure during the entire appeal.  VA examiners have indicated that METs testing is contraindicated due to non service-connected stroke residuals, and the ejection fraction is the best indicator of the Veteran's cardiac status.  Interview-based MET testing showed the Veteran denies experiencing any symptoms with any level of physical activity.  The rating criteria and schedular ratings applied in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran does not suffer from additional symptoms related to CAD that are not encompassed in the rating criteria.  The Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular rating inadequate.  Additionally, the Veteran has not explicitly requested referral for a collective extraschedular rating, and such a request has not been reasonably raised by the record.  See Johnson v. McDonald, 762 F.3d 1362, 1356-66 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).   

TDIU

The Veteran seeks TDIU benefits as he contends that his service-connected CAD precludes him from gainful employment. 

Total disability ratings for compensation may be assigned for a less than total schedular rating when the Veteran is unable to secure substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more.  Id.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16 (b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).

The Veteran has only one service-connected disability, CAD, and thus must be rated for that disability at 60 percent or more in order to qualify for TDIU on a schedular basis.  The Veteran was rated at 30 percent for CAD prior to February 2016 and thus does not met the schedular requirements for a TDIU for that time period.  However, TDIU may be awarded on an extra-schedular basis when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, but the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  

Here, the evidence demonstrates that the Veteran's occupational limitations are not due to his service-connected CAD, but rather non service-connected stroke residuals.  In a 2010 statement, the Veteran noted that his mobility is very limited from his strokes and that he has problems with comprehension and memory.  The evidentirary record reflects that the Veteran suffered from two strokes, in 2003 and 2008.  As a result of his strokes, he has difficulty walking and standing, and is unable to walk unassisted.  An August 2013 VA aid and attendance examination showed that the Veteran can only walk within his home without assistance, required an aid for ambulation, suffered from mild memory loss, weakness in his right arm, and had some difficulty with aspects of personal hygiene and grooming.  

VA treatment records show that during the appeal period in question, the Veteran was not experiencing any significant cardiac symptoms related to his CAD, and in fact had not seen a heart doctor since 2010.  The Veteran also has not required any further cardiac procedures or any type of heart surgery since the late 1990's.  These records do not suggest any evidence of unemployability due to CAD.  

The VA examinations in September 2010, January 2011 and August 2013 likewise show the Veteran's CAD symptoms did not preclude employment.  Indeed, September 2010 examiner indicated that the Veteran was disabled as a result of his two hypertensive strokes; his heart disease does not limit his activity.  The January 2011 examiner opined that there were no effects on the Veteran's activities of daily living from CAD and his unemployability is related to nonservice-connected cerebral vascular accidents.  Likewise, the August 2013 VA examiner specifically determined that the Veteran is incapable of performing more than minimal light activity due to his strokes, not the CAD.  

The preponderance of the evidence demonstrates that the service-connected CAD disability, alone, does not preclude employment.  The Veteran is not service-connected for stroke and limitations stemming from this condition are not considered in determining employability.  Accordingly, the criteria for referral for extraschedular TDIU consideration under 38 C.F.R. § 4.16 (b) for the period prior to February 9, 2016, are not met.

The Veteran is in receipt of a 60 percent rating for CAD from February 9, 2016.  Thus, the TDIU schedular criteria are met from this date.  The remaining inquiry then, is whether the service-connected CAD disability, alone, is of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The February 2016 VA examination indicates that the Veteran denied any current cardiac symptoms of chest pain and shortness of breath.  The examiner noted that he had no current complaints with respect to CAD.  He has not required any further cardiac cath procedures or any type of heart surgery since 1999 to present, and has not seen a doctor in years.  The examiner noted that following the Veteran's second stroke in 2008 he suffered from residual right hemiplegia and had been wheelchair bound -unable to walk very short distance with use of cane and right ankle brace due to right foot drop.  The February 2016 examiner concluded that based on the history provided by the Veteran and available medical records, the Veteran has no functional limitations with respect to workplace environment regarding his service-connected CAD. 

The Veteran is not service-connected for stroke and thus is not entitled to TDIU benefits for employment limitations stemming from this condition.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (Stating that nonservice-connected disabilities may not be considered in the TDIU determination.).  

In a March 2017 brief, the Veteran's counsel requested an independent medical opinion to address TDIU.  The Board has considered such request and finds that the existing evidence in the form of VA treatment records and multiple VA examinations is sufficient to decide the claim.  The examination reports are adequate for the purposes of deciding the claim because the examiners conducted clinical evaluations, reviewed the Veteran's medical history, and described the CAD (and stroke) disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has carefully and sympathetically considered the Veteran's assertion that he is unable to work due to his CAD; however, his lay assertions are outweighed by the more probative VA opinions and the medical evidence.  Those opinions were based on clinical evaluations and a review of the medical history.  The medical evidence shows unemployability due to nonservice-connected stroke residuals.  The record does not contain persuasive evidence to the contrary. 

As the Veteran is not shown to have been unable to secure and follow a substantially gainful occupation by reason of his service-connected CAD; he is not entitled to a TDIU for the period after February 9, 2016.


ORDER

Entitlement to a higher initial evaluation for CAD, rated 30 percent disabling prior to February 9, 2016, and rated 60 percent thereafter, is denied.

TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


